        Case 1:13-cv-13286-FDS Document 205 Filed 07/02/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                              )
The COMMONWEALTH OF                           )
MASSACHUSETTS,                                )
                                              )
                  Plaintiff,                  )
                                              )
            and                               )
                                              )
The AQUINNAH/GAY HEAD COMMUNITY               )
ASSOCIATION, INC. (AGHCA) and                 )
TOWN OF AQUINNAH,                             )
                                              )
                  Intervenor/Plaintiffs,      )
                                              )
            v.                                )
                                              ) No: 1:13-cv-13286-FDS
The WAMPANOAG TRIBE OF GAY                    )
HEAD (AQUINNAH), et al.,                      )
                                              )
                  Defendants                  )
                                              )
            and                               )
                                              )
CHARLES D. BAKER, in his official capacity as )
GOVERNOR, COMMONWEALTH OF                     )
MASSACHUSETTS, et al.                         )
                                              )
                  Third-Party Defendants.     )
_________________________________________ )

COMMONWEALTH OF MASSACHUSETTS’ MOTION TO ALTER OR AMEND OR, IN THE
  ALTERNATIVE, CORRECT THE JUNE 19, 2019, AMENDED FINAL JUDGMENT

       In accordance with Fed. R. Civ. P. 59(e), the Commonwealth of

Massachusetts respectfully moves to alter or amend the Amended Final Judgment

entered by this Court on June 19, 2019 (Document #201) by deleting the reference in

Paragraph 5 to the entry of a permanent injunction against the Commonwealth

because no claim for injunctive relief against the Commonwealth remains in the case.


                                               1
         Case 1:13-cv-13286-FDS Document 205 Filed 07/02/19 Page 2 of 5



Alternatively, the Commonwealth requests that the Amended Final Judgment be

corrected in the same respect in accordance with Fed. R. Civ. P. 60(a). The basis for

this motion is explained below.1

       In Paragraph 5 of the Amended Final Judgment, the Court entered an

injunction against the Commonwealth of Massachusetts and the Town of Aquinnah

“permanently enjoin[ing] and restrain[ing] [them] from enforcing the Gaming Laws

against the Tribe on Settlement Lands.” See Dkt. #201, page 4, ¶ 5. At the time of

the Amended Final Judgment, however, there was no live claim for an injunction

against the Commonwealth. Though the Tribe originally counterclaimed against the

Commonwealth seeking such an injunction, that counterclaim was later dismissed and

the Tribe did not appeal the dismissal.

       Specifically, shortly after removing the case to this Court and defeating the

Commonwealth’s motion to remand, the Tribe answered the Commonwealth’s

complaint and interposed counterclaims against the Commonwealth. See Tribe’s

Answer to Complaint, Affirmative Defenses, and Counterclaim to Complaint of the

Commonwealth of Massachusetts (Dkt. #57) at 13, ¶¶ 104-106 (Aug. 27, 2014).

The Commonwealth moved to dismiss this counterclaim on the basis of sovereign and

Eleventh Amendment immunity. See Plaintiff, Commonwealth of Massachusetts’,

Motion to Dismiss Defendants’ Counterclaims (Dkt. #76) (October 27, 2014);



1
  The Tribe filed its notice of appeal from the Amended Final Judgment on June 28, 2019. See
Dkt. # 202. Nonetheless, the Court should consider and grant the Commonwealth’s motion
because it has been timely brought. See Fed. R. Civ. P. 59(e) (28-day period to file motion to
alter or amend a judgment); Fed. R. App. P. 4(a)(4)(A)(iv) (timely filing of motion to alter or
amend a judgment under Fed. R. Civ. P. 59(e) tolls time to file appeal until motion is disposed);
Fed. R. App. P. 4(a)(4)(A)(vi) (filing of motion under Fed. R. Civ. P. 60 within 28 days of entry
of judgment tolls time to file appeal until motion is disposed).
                                                2
         Case 1:13-cv-13286-FDS Document 205 Filed 07/02/19 Page 3 of 5



Plaintiff, Commonwealth of Massachusetts’, Memorandum of Reasons in Support of

its Motion to Dismiss Defendants’ Counterclaims (Dkt. #77) (October 27, 2014). On

March 27, 2015, in an omnibus ruling, this Court dismissed all counterclaims against

the Commonwealth. See Memorandum and Order on Motions to Dismiss (Dkt. #95)

at 29 (“Accordingly, the Tribe’s counterclaims against the Commonwealth will be

dismissed on the basis of sovereign immunity.”) (February 25, 2015). The Tribe did

not appeal from this ruling. See Tribe’s Notice of Appeal, Dkt. ##159). Because the

Tribe’s counterclaims against the Commonwealth were dismissed, the Court cannot

enter a permanent injunction against the Commonwealth based on those

counterclaims now and, consequently, should alter or amend the Amended Final

Judgment to reflect that.

       In the alternative, for the same reasons, the Court should correct the Amended

Final Judgment by deleting the reference to the permanent injunction against the

Commonwealth. See Fed. R. Civ. P. 60(a). Counsel for the Commonwealth notified

this Court of the absence of any counterclaim against it in its Reply to Wampanoag

Tribe of Gay Head (Aquinnah)’s Response to the Town of Aquinnah’s Motion for

Entry of Final Judgment (Dkt. # 198) at 2-3 (May 6, 2019). Counsel for the

Commonwealth restated this fact on the record at this Court’s May 31, 2019, hearing.

The absence of a live counterclaim against the Commonwealth is not a matter of

dispute: The Tribe admitted as much in its Sur-Reply in Opposition to Town of

Aquinnah’s Motion for Entry of Judgment (Dkt. # 196) at 10. The Court’s inclusion

of the Commonwealth in the permanent injunction of Paragraph 5 of the Amended




                                               3
         Case 1:13-cv-13286-FDS Document 205 Filed 07/02/19 Page 4 of 5



Final Judgment is, therefore, a clerical mistake, oversight, or omission, which should

be corrected through the mechanism provided by Fed. R. Civ. P. 60(a).

                                   *       *         *

       In sum, because there was no remaining claim for injunctive relief against the

Commonwealth of Massachusetts at the time the Amended Final Judgment was

entered, there is no legal basis for that judgment to include an injunction running

against the Commonwealth. See Winter v. Nat’l Resources Defense Council, 555

U.S. 7, 32-33 (2008) (success on the merits of underlying claim, at least, is required

for entry of permanent injunction). Therefore, that injunction should be deleted from

the Amended Final Judgment.

                                            Respectfully submitted,

                                            THE COMMONWEALTH OF MASSACHUSETTS,

                                            By and through its attorney,

                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Juliana deHaan Rice______
                                            Juliana deHaan Rice (BBO # 564918)
                                            Assistant Attorney General
                                            Government Bureau
                                            Office of Attorney General Maura Healey
                                            One Ashburton Place
                                            Boston, MA 02108-1698
                                            (617) 963-2583
                                            Juliana.Rice@state.ma.us
Dated: July 2, 2019




                                                 4
         Case 1:13-cv-13286-FDS Document 205 Filed 07/02/19 Page 5 of 5



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       Undersigned counsel certifies that, pursuant to Local Rule 7.1(a)(2), she has conferred
with counsel for all parties and has attempted in good faith to resolve or narrow the issues
presented in this motion. Co-plaintiffs Town of Aquinnah and the Aquinnah Gay Head
Community Association assent to this motion while defendants Wampanoag Tribe of Gay Head
(Aquinnah) and Aquinnah Wampanoag Gaming Corporation do not assent.



                                                      /s/ Juliana deHaan Rice



                                 CERTIFICATE OF SERVICE

        I, Juliana deHaan Rice, hereby certify that on this 2nd day of July, 2019, I filed the
foregoing document through the Electronic Case Filing (ECF) system and thus copies of the
foregoing will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF); paper copies will be sent, via first-class mail, to those indicated as non-
registered participants.

                                                      /s/ Juliana deHaan Rice




                                                 5
